DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claims dated 7/10/2020.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it is unclear how exactly the claimed “copper foil” is structurally related to the first printed circuit board.  The Examiner temporarily interprets the claimed “copper foil” is merely a cover of said first printed circuit board for transportation purpose.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0084750 (hereinafter D1) in view of Noori et al. U.S. Pub. 2018/0233808 (hereinafter D2) and in further view of Lee et al. U.S. Pub. 2014/0232607 (hereinafter D3).

Regarding claim 1, D1 teaches an electronic device comprising: 
a display (421; figure 4); 
an antenna structure (480 + 481; figure 4) comprising at least one antenna (481; figure 4); 
a conductive support (410; figure 4; see par [0095] in equivalent U.S. 2019/0012544) disposed between the display (421) and the antenna structure (480 + 481); 
a sensor (450; figure 4; see par [0098] in equivalent U.S. 2019/0012544) disposed between the display (421) and the conductive support (410); 
a first printed circuit board (470 + 471; figure 4; see par [0100] in equivalent U.S. 2019/0012544) disposed between the conductive support (410) and the antenna structure (480 + 481); 
a second printed circuit board (472; figure 4; par [0100] in equivalent U.S. 2019/0012544);
a board support (495; figure 4) coupled with the conductive support (410) and overlapping (see figure 4) at least part of the second printed circuit board.
However, D1 does not teach that the second printed circuit board is stacked on the first printed circuit board.

D2, in the same field of endeavor, teaches an electronic device having two printed circuit boards (100A and 100B; figure 9) stacked together for optimizing space.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify and rearrange the first printed circuit board and the second printed circuit board of D1 to be stacked together, as suggested by D2, to optimize space.

D1, however, also does not teach a first insulating member comprising an insulating material disposed between the board support and the antenna structure.

D3, in the same field of endeavor, teaches an electronic device, which suggests the idea of using an insulating member (see par [0167] and figures 11-12; insulating/shielding member 270) disposed between an antenna structure (205; figures 11-12) and a circuit board component (251; figures 11-12), so that interference can be prevented.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further apply the same idea for interference prevention to the electronic device of D1, as suggested by D3, by providing an insulating/shielding member comprising an insulating material disposed between the board support and the antenna structure of D1, to prevent interference between said antenna structure and other electronic components inside said electronic device.

Regarding claim 2, as mentioned above, D1/D2/D3 teaches the electronic device of claim 1.
Even though, D1/D2/D3 does not specifically teach that the first insulating member is equal to or larger than an area where the antenna structure and the board support overlap each other when viewed from above the display in a direction toward the antenna structure, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to derive the first insulating member being equal to or larger than an area where the antenna structure and the board support overlap each other when viewed from above the display in a direction toward the antenna structure, since such a modification would have involved a mere change in the size of a component, to optimize such interference prevention.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding claim 3, as mentioned above, D1/D2/D3 teaches the electronic device of claim 1.
However, D1/D2/D3 does not teach a second insulating member comprising an insulating material disposed between the board support and the first printed circuit board.
The Examiner takes Official Notice that plastic washers have been commonly known and applied  in various types of electronic function primarily to distribute a fastener's load. Because of their nonmetal composition, plastic washers do not cause sparks, creating a safer and more reliable work environment.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a plastic washer (or an insulating member) comprising an insulating material disposed between the board support and the first printed circuit board of D1/D2/D3, as suggested by the Examiner’s Official Notice, to achieve the above indicated advantage.

Regarding claims 15-16, as mentioned above, D1/D2/D3 teaches the electronic device of claim 1.
However, D1 does not specifically teach that at least part of the board support is electrically connected with a ground area of the first printed circuit board.
D1, however, does suggest that the board support (495; figure 4) maybe constructed of a conductive member (see par [0101]).
Since circuit boards have been commonly equipped with electrical grounding areas/components to ensure that faults in the electrical paths are safely and quickly cleared through said grounding components, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further implement at least part of the board support of D1 to be electrically connected with a ground area of the first printed circuit board, to ensure that faults in the electrical paths of said first printed circuit board are safely and quickly cleared through said grounding components.

Note: the claimed limitation “….from which copper foil is removed” in claim 16 is a process and it is, therefore, not given patentable weight.  See MPEP 2113[R-1].


    PNG
    media_image1.png
    177
    1087
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    599
    1147
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    332
    1147
    media_image3.png
    Greyscale


Regarding claim 17, D1/D2/D3 also teaches the electronic device of claim 1, wherein the sensor (450; figure 4; par [0094] of D1) includes: a sensing part (implicitly taught by D1) configured to collect a sensor signal; a wiring part (implicitly taught; see figure 4 of D1) configured to transfer (implicitly taught) the collected sensor signal; and a shielding part (implicitly taught in figure 4 of D1) configured to shield the wiring part.
Regarding claim 18, D1/D2/D3 also teaches the electronic device of claim 1, wherein the sensor (450; figure 4 of D1) includes: a sensing part (implicitly taught by figure 4 of D1) configured to collect a sensor signal; a wiring part (implicitly taught by figure 4 of D1) configured to transfer the collected sensor signal.
However, D1 does not specifically teach a conductive tape disposed on the wiring part.
The Examiner takes Official Notice that conductive tape has been commonly known and used for electromagnetic shielding purpose in various types of electronic devices.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a conductive tape on the wiring part of the sensor of D1, as suggested by the Examiner’s Official Notice, to provide electromagnetic shielding to said wiring part.

Regarding claim 19, D1/D2/D3 also teaches the electronic device of claim 1, wherein the sensor includes a fingerprint sensor (see par [0096] of D1).

Regarding claim 20, as mentioned above, D1/D2/D3 teaches the electronic device of claim 1.
However, D1 does not further teach an interposer disposed between the first printed circuit board and the second printed circuit board.

D2 also suggests an interposer (174; figure 8) disposed between the first printed circuit board (100A; figure 8) and the second printed circuit board (100B; figure 8) for electrically connecting said first/second printed circuit boards (see par [0068]).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide an interposer disposed between the first printed circuit board and the second printed circuit board of D1/D2/D3, as suggested by D2, to electrically interconnect the first/second printed circuit boards.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0084750 (hereinafter D1) in view of D2/D3 and in further view of Ady et al. U.S. Pub. 2015/0181772 (hereinafter D4).
Regarding claim 4, as mentioned above, D1/D2/D3 teaches the electronic device of claim 1, wherein the board support (495; figure 4) includes: a cover portion (the middle portion of 495) surrounding the second printed circuit board (472; figure 4).

However, D1/D2/D3 does not specifically teach a flange portion at a periphery of the cover portion, the flange portion having a predetermined width.

D4, in the same field of endeavor, teaches an electronic device comprising a cover portion (534; figure 5), wherein the cover portion has a flange portion (542; figure 5) at a periphery of the cover portion for facilitate securing said cover portion to said electronic device (see par [0056]), the flange portion having a predetermined width (see figure 5).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide said cover portion of D1 with a flange portion at a periphery of said cover portion, as suggested by D4, to facilitate securing said cover portion to said device through said flange portion.

9.	Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over D1/D2/D3/D4 in in further view of Shiraishi et al. U.S. Pub. 2014/0355194 (hereinafter D5).
Regarding claims 5 and 13, as mentioned above, D/D2/D3/D4 teaches the electronic device of claim 4,comprising the board support fixed to one side of the conductive support through the flange portion of the board support.
However, D1/D2/D3/D4 does not further teach a fixing member configured to fix the board support to one side of the conductive support through the flange portion of the board support.
D5, in the same field of endeavor, shows the use of a fixing member (48; figure 4) configured to fix a support board (10; figure 4) with another board (40; figure 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a fixing member configured to fix the board support to one side (referred as coupling area in claim 13) of the conductive support through the flange portion of the board support of D1/D2/D3/D4, as suggested by D5, to further secure said board support with said conductive support.

Regarding claim 6, as mentioned above, D1/D2/D3/D4/D5 teaches the electronic device of claim 5.
However, D1 does not specifically teach wherein the flange portion includes at least one coupling hole through which the fixing member passes and in which at least part of the fixing member is disposed.
As resulted from the modification in the above rejection of claim 5, clearly, D5 also suggests a coupling hole (see figure 4 of D5) through which the fixing member (48; figure 4) passes and in which at least part of the fixing member is disposed (see figure 4 of D5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the flange portion of D1/D2/D3/D4/D5 with at least one coupling hole through which the fixing member passes and in which at least part of the fixing member is disposed, as suggested by D5, in order to secure said fixing member.

Regarding claims 7-8, as mentioned above, D1/D2/D3/D4/D5 teaches the electronic device of claim 6.
However, D1 does not specifically teach the first printed circuit board includes at least one through-hole in which at least part of the fixing member is disposed and the through-hole is disposed at a position corresponding to the coupling hole.

As can be seen from figure 4 of D1, the first printed circuit board is positioned between the support board (495) and the conductive support (410).
From the modification in claim 6, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the first printed circuit board of D1 with a through-hole in which at least part of the fixing member (“screw”; see par [0027] of D1) would be disposed and the through-hole would be disposed at a position corresponding to the couple hole, to further enhance structural integrity of said device.

Regarding claim 9, as mentioned above, D1/D2/D3/D4/D5 teaches the electronic device of claim 8, wherein the conductive support includes at least one coupling area (implicitly taught by the modification) coupled with the fixing member.
However, D1/D2/D3/D4/D5 does not specifically mention that the coupling area having a thread formed on at least one side thereof.
Since the fastener member is a screw as the result of the modification of D1/D2/D3/D4/D5 as mentioned in claim 8 above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the coupling area of said conductive support with a thread to accommodate the fixing member, as suggested by D5, in order to secure said fixing member, thus would enhance the overall structural integrity.

Regarding claim 10, D1/D2/D3/D4/D5 also teaches the electronic device of claim 7, wherein part of the fixing member has a smaller diameter (implicitly taught by default in order for the screw to go into said coupling hole or through-hole) than a diameter of at least one of the coupling hole or the through-hole.

Regarding claim 11, as mentioned above, D1/D2/D3/D4/D5 teaches the electronic device of claim 5.
Even though, D1 does not teach that the fixing member comprises a non-conductive material, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further apply a non-conductive fixing member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In this case, the advantage of using a non-conductive fixing member would be to electrically isolate the connected components.  In re Leshin, 125 USPQ 416.

Regarding claim 12, as mentioned above, D1/D2/D3/D4/D5 teaches the electronic device of claim 5.
However, D1 does not teach a third insulating member comprising an insulating material disposed between the flange portion of the board support and the fixing member.
The Examiner takes Official Notice that plastic washers have been commonly known and applied  in various types of electronic function primarily to distribute a fastener's load. Because of their nonmetal composition, plastic washers do not cause sparks, creating a safer and more reliable work environment.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a plastic washer (or an insulating member) comprising an insulating material disposed between the flange portion of the board support and the fixing member of D1/D2/D3/D4/D5, as suggested by the Examiner’s Official Notice, to achieve the above indicated advantage.

Regarding claim 14, as mentioned above, D1/D2/D3/D4/D5 teaches the electronic device of claim 13.
Even though, D1 does not specifically teach that the coupling area comprises a non-conductive material, however, the Examiner takes Official Notice that it has been commonly known to electrically isolate two coupled components in a device through a non-conductive coupling area/component.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further make the coupling area of the conductive support of D1/D2/D2/D3/D5 a non-conductive material, as suggested by the Examiner’s Official Notice, to electrically isolate the coupled components, as desired.

					Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
December 3, 2022